Citation Nr: 0532348	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-08 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for chronic pleural 
inflammation (formerly rated as bronchitis), evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for paroxysmal 
tachycardia, evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran had active military service from June 1951 to May 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).    

Review of the record discloses that the veteran has not been 
adequately informed as required by the VCAA.  The Board will 
therefore remand this appeal in order to ensure that the 
veteran receives the due process to which he is entitled in 
connection with these issues.  (A VCAA notice letter was 
provided with respect to the TDIU claim, but not as to the 
others.)

The veteran's representative raises the issue of the adequacy 
of a VA-provided examination given in August 2000.  The 
veteran suffers from profound dementia as a result of 
Alzheimer's disease.  The August 2000 examiner noted that, 
despite extensive trying, the veteran was unable to perform 
pulmonary function testing because of his severe dementia.  
The veteran's own physician, K.K., D.O., noted in May 2004 
correspondence to VA that the veteran was completely 
incapable of being tested secondary to his profound dementia.  
The medical opinion of these two physicians that the veteran 
cannot be tested for pulmonary function is uncontroverted by 
the record.  Nevertheless, the Board notes that the veteran's 
spouse has reported that the veteran is tachypneic on 
ambulation even when assisted.  Additionally, there have been 
reports that computerized tomography (CT) has shown extensive 
pleural plaques and thickening, along with some significant 
lung volume loss.  The Board consequently finds that it would 
be helpful to obtain expert review of the file and an opinion 
as to severity of the veteran's symptoms set forth in terms 
used by VA to rate pulmonary disability.

The veteran's case is REMANDED to the RO for the following 
actions:

1.  The RO must notify the veteran 
of the provisions of the VCAA.  
Specifically, the RO must notify the 
veteran and the veteran's 
representative of any information 
and evidence not of record (1) that 
is necessary to substantiate the 
veteran's specific claims for higher 
ratings; (2) that VA will seek to 
provide; (3) that the veteran is 
expected to provide; and (4) must 
ask the veteran to provide any 
evidence in his possession that 
pertains to the claims in accordance 
with 38 C.F.R. § 3.159(b)(1).  See 
also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

2.  The RO should ask an expert in 
pulmonary function to review the 
claims file, especially the 
complaints of problems with coughing 
and shortness of breath.  Reports 
showing the extent of pleural 
plaques and thickening, and loss of 
lung volume should also be reviewed.  
The examiner should be asked to 
equate the level of disability 
experienced by the veteran to terms 
by which pulmonary disabilities are 
rated under 38 C.F.R. § 4.97.  

The Board recognizes that this 
requires judgment on the reviewer's 
part without the benefit of specific 
testing.  Nevertheless, the RO 
should find an examiner with 
expertise in analyzing pulmonary 
cases who can say whether the 
veteran's problems appear to be akin 
to those of patients who experience 
the same sort of problems ratable 
under the schedule--decreased forced 
expiratory volumes, decreased ratio 
of forced expiratory volume in one 
second to forced vital capacity, 
decreased diffusion capacity of the 
lung for carbon monoxide, decreased 
exercise capacity in terms of oxygen 
consumption, or cor pulmonale, or 
any episode(s) of acute respiratory 
failure, or the need for outpatient 
oxygen therapy.  As difficult as it 
may be, the examiner should 


give specific values for FEV-1, FEV-
1/FVC, and DLCO(SB) in terms of 
percentages of predicted values, and 
maximum oxygen consumption in terms 
of ml/kg/min that represent the 
examiner's best estimate as to the 
actual degree of decreased lung 
function experienced by this 
veteran.  (Exactness that would be 
available through testing is not 
expected, but the best estimate 
based on the examiner's own 
expertise in dealing with like-kind 
cases is required to fairly 
adjudicate this veteran's case.)

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

